SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1013
CAF 12-01063
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF STARR L. ROSHIA,
PETITIONER-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

CHRISTOPHER J. THIEL, RESPONDENT-APPELLANT.
(APPEAL NO. 3.)


JENNIFER M. LORENZ, LANCASTER, FOR RESPONDENT-APPELLANT.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (KRISTEN M. MARICLE OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered May 16, 2012 in a proceeding pursuant to Family
Court Act article 4. The order committed respondent to the Erie
County Correctional Facility for a term of three months.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Roshia v Thiel ([appeal No. 1]
___ AD3d ___ [Oct. 4, 2013]).




Entered:   October 4, 2013                      Frances E. Cafarell
                                                Clerk of the Court